          Case 1:19-cv-13656-TLL-PTM ECF No. 26, PageID.777 Filed 04/09/21 Page 1 of 6
MIED (Rev. 06/11) Bill of Costs


                                       UNITED STATES DISTRICT COURT
                                                                     for the
                                                        Eastern District of Michigan
          RYAN BOSHAW, PLAINTIFF
                                                                      )
                                                                                      Case No. 19-CV-13656
                                                                      )
                                                                                       Honorable Thomas L. Ludington
                                  v.                                  )
          MIDLAND BREWING COMPANY, DONNA                              )
          REYNOLDS, AND DAVE KEPLER, DEFENDANTS                       )

                                                             BILL OF COSTS
Judgment having been entered in the above entitled action on March 30, 2021 against Plaintiff Ryan Boshaw                                   ,
                                                                          Date
the Clerk is requested to tax the following as costs:
                                 CATEGORY                                                   ATTORNEY COMMENTS                  AMOUNT
 A. Fees of the Clerk

 B. Fees for service of summons and subpoena
 C. Fees for printed or electronically recorded transcripts necessarily                                                        $ 2,402.25
    obtained for use in the case
 D. Fees and disbursements for printing

 E. Fees for witnesses (itemize on page two)
 F. Fees for exemplification and the costs of making copies of any
    materials where the copies are necessarily obtained for use in the case
 G. Docket fees under 28 U.S.C. 1923

 H. Costs as shown on Mandate of Court of Appeals

 I.   Compensation of court-appointed experts
 J.   Compensation of interpreters and costs of special interpretation
      services under 28 U.S.C. 1828
 K. Other costs (please itemize)
                                                                                                                     TOTAL     $ 2,402.25

           SPECIAL NOTE: Attach to your bill an itemization and documentation for requested costs in all categories.

                                                                   Declaration
          I declare under penalty of perjury that the foregoing costs are correct and were necessarily incurred in this action and that the
services for which fees have been charged were actually and necessarily performed. A copy of this bill has been served on all parties
in the following manner:
      x         Electronic service                            First class mail, postage prepaid
                Other:
          s/ Attorney:            Anne-Marie Vercruysse Welch
                    Name of Attorney:      Anne-Marie Vercruysse Welch (P70035)         Clark Hill, PLC

For: Defendants Midland Brewing Company, Donna Reynolds and Dave Kepler                              Date:   April 9, 2021
                                          Name of Claiming Party
         Case 1:19-cv-13656-TLL-PTM ECF No. 26, PageID.778 Filed 04/09/21 Page 2 of 6
AO 133   (Rev. 06/11) Bill of Costs

                                      UNITED STATES DISTRICT COURT
                                      Witness Fees (computation, cf. 28 U.S.C. 1821 for statutory fees)
                                                                    ATTENDANCE           SUBSISTENCE           MILEAGE
                                                                                                                                      Total Cost
          NAME , CITY AND STATE OF RESIDENCE                                  Total                Total               Total         Each Witness
                                                                    Days      Cost       Days      Cost      Miles     Cost




                                                                                                                 TOTAL


                                                                     NOTICE
 Section 1924, Title 28, U.S. Code (effective September 1, 1948) provides:
 “Sec. 1924. Verification of bill of costs.”
 “Before any bill of costs is taxed, the party claiming any item of cost or disbursement shall attach thereto an affidavit, made by himself or by his
 duly authorized attorney or agent having knowledge of the facts, that such item is correct and has been necessarily incurred in the case and that
 the services for which fees have been charged were actually and necessarily performed.”
 See also Section 1920 of Title 28, which reads in part as follows:
 “A bill of costs shall be filed in the case and, upon allowance, included in the judgment or decree.”
 The Federal Rules of Civil Procedure contain the following provisions:
 RULE 54(d)(1)
 Costs Other than Attorneys’ Fees.
 Unless a federal statute, these rules, or a court order provides otherwise, costs — other than attorney's fees — should be allowed to the
 prevailing party. But costs against the United States, its officers, and its agencies may be imposed only to the extent allowed by law. The clerk
 may tax costs on 1 day's notice. On motion served within the next 5 days, the court may review the clerk's action
 RULE 6
 (d) Additional Time After Certain Kinds of Service.
     When a party may or must act within a specified time after service and service is made under Rule5(b)(2)(C), (D), (E), or (F), 3 days are
 added after the period would otherwise expire under Rule 6(a).
 RULE 58(e)
 Cost or Fee Awards:
       Ordinarily, the entry of judgment may not be delayed, nor the time for appeal extended, in order to tax costs or award fees. But if a timely
 motion for attorney's fees is made under Rule 54(d)(2), the court may act before a notice of appeal has been filed and become effective to order
 that the motion have the same effect under Federal Rule of Appellate Procedure 4(a)(4) as a timely motion under Rule 59.
Case 1:19-cv-13656-TLL-PTM ECF No. 26, PageID.779 Filed 04/09/21 Page 3 of 6




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        NORTHERN DIVISION

RYAN BOSHAW,
                                              Case No. 19-cv-13656
     Plaintiff,                               Hon. Thomas J. Ludington



v.


MIDLAND BREWING COMPANY,
DONNA REYNOLDS, and DAVE KEPLER,

     Defendants.


Collin H. Nyeholt (P74132)       Anne-Marie Vercruysse Welch (P70035)
LAW OFFICES OF                   Hannah R. Kendall (P80101)
CASEY D. CONKLIN, PLC            CLARK HILL PLC
4084 Okemos Road, Ste B          Attorneys for Defendants
Okemos, MI 48864                 151 S. Old Woodward, Ste 200
(517) 522-2550                   Birmingham, Michigan 48009
collin@caseydconklin.com         (248) 988-1810
                                 awelch@clarkhill.com
                                 hkendall@clarkhill.com
_____________________________________________________________________



         DEFENDANTS’ BILL OF COSTS ITEMIZATION
            AND SUPPORTING DOCUMENTATION
Case 1:19-cv-13656-TLL-PTM ECF No. 26, PageID.780 Filed 04/09/21 Page 4 of 6




      FEES FOR PRINTED OR ELECTRONICALLY RECORDED
   TRANSCRIPTS NECESSARILY OBTAINED FOR USE IN THE CASE

DEPOSITION TRANSCRIPT(S)/COURT REPORTER                         DEPOSITION   COST
AND VIDEOGRAPHER FEES                                           DATE
1 original copy and 1 certified copy of video                   10/05/2020   $1,032.00
deposition/transcript (218 pages)

56 Exhibits (251 pages x $.25)                                               $    62.75
Hourly Rate (6.5 hours x $40.00)                                             $   260.00
Video Services - First Two Hours (1 hour x $300.00)                          $   300.00
Video Services – Additional Hours (4.5 hours x $105.00)                      $   472.50
Video Synching – Per Witness (1 hour x $250.00)                              $   250.00
1 Electronic Package – Original                                              $    25.00

SEE ATTACHMENT 1

Ryan Boshaw’s deposition was necessary to the preparation of
Defendants’ case, was a party to the case and relied upon and
cited to in Defendants’ Court filings, including Defendants’
Motion for Summary Judgment (ECF.16 )




                                                     TOTAL                   $2,402.25
Case 1:19-cv-13656-TLL-PTM ECF No. 26, PageID.781 Filed 04/09/21 Page 5 of 6




      ATTACHMENT 1
Vendor ID: 25028-2         Entered on 12/2/20-SS      ON HOLD          ACH       Voucher#: 655525
                Case 1:19-cv-13656-TLL-PTM ECF No. 26, PageID.782 Filed 04/09/21 Page 6 of 6

                                                                                        ?CJD?:<
                                                                                       ?V]WSNP CW)             ?V]WSNP ;L[P             @WM CW)
                                                                                            17024               10/14/2020              12774
                                                                                        @WM ;L[P                             :LZP CW)
                                                                                          10/5/2020                      19-?R-13656
                                                                                                               :LZP CLUP
                                                                                    NoWd >ei^Wm l I_ZbWdZ >h[m_d] ?ecfWdo, [j Wb.

           =dd[-IWh_[ R[hYhkoii[ S[bY^
           ?bWha D_bb, LH?                                                                                 EL`UPV[ HPYUZ
           151 Oekj^ KbZ SeeZmWhZ =l[dk[
           Ok_j[ 200                                                                                       @k[ kfed h[Y[_fj
           >_hc_d]^Wc, IE 48009-6103


     Kh_]_dWb ' Kd[ ?[hj_\_[Z ?efo @[fei_j_ed e\:
            NoWd >ei^Wm                                                                                                                     1,032.00
                 An^_X_j                                                                       251.00 LW][i          <           0.25            62.75
                 Dekhbo                                                                          6.50 Dekhi          <          40.00           260.00
                 R_Z[e O[hl_Y[i- B_hij Pme Dekhi                                                 1.00                <         300.00           300.00
                 R_Z[e O[hl_Y[i - =ZZ_j_edWb Dekhi                                               4.50                <         105.00           472.50
                 R_Z[e OodY^_d] - L[h S_jd[ii                                                    1.00                <         250.00           250.00
                 Ab[Yjhed_Y edbo fWYaW][ - KNECEJ=H                                              1.00                <          25.00            25.00
                                                                                          HDH8A ;I< 777                                  "-'/+-)-0


                                                                                          =BPAN 11/28/2020 L=U                             %2,642.48
     HeYWj_ed e\ FeX   " ?bWha D_bb, LH?
                         151 Oekj^ KbZ SeeZmWhZ =l[dk[
                         Ok_j[ 200
                         >_hc_d]^Wc, IE 48009-6103
     P^Wda oek \eh oekh Xki_d[ii" Lb[Wi[ YWbb 844.730.4066 m_j^ Wdo gk[ij_edi.

     =bb Yh[Z_j YWhZ fWoc[dji Wh[ Y^Wh][Z W 3.6& fheY[ii_d] \[[.
                                                                                             $ ( % EL`UPV[Z*:YPOS[Z5                              0.00
                                                                                             $&% =SVLVNP :RLYQPZ*;PMS[Z5                        240.23

   HL_ ?;5 XX-XXXXXXX
                                                #+($1( '(2$&) %.22., /.02*.- $-' 0(230- 4*2) /$5,(-2"




      =dd[-IWh_[ R[hYhkoii[ S[bY^
      ?bWha D_bb, LH?
      151 Oekj^ KbZ SeeZmWhZ =l[dk[
      Ok_j[ 200
      >_hc_d]^Wc, IE 48009-6103




                                                                                  FeX Je.           " 12774
    N[c_j Pe: =WY[a APQLT G\XXWY[' AA:                                            >Q E@             " 1-I=EJ
              -0 ;S]SZSWV 8]P G)                                                  ?Wi[ Je.          " 19-?R-13656
              G\S[P .-0
              >YLVO FLXSOZ' B? /40+.                                              ?Wi[ JWc[         " NoWd >ei^Wm l I_ZbWdZ >h[m_d] ?ecfWdo,
                                                                                                      [j Wb.
